Citation Nr: 1423004	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-49 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for iliotibial band syndrome of the right knee prior to January 29, 2010, and from June 1, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2005 to April 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In her December 2010 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing; she failed to appear for such hearing scheduled in March 2012.  

The most recent supplemental statement of the case (SSOC) was issued in January 2011, and additional evidence, including VA treatment records has since been received (without a waiver of RO initial consideration).  The RO will have opportunity to review the additional evidence in the first instance on remand.  

[The May 2010 rating decision assigned a temporary total (100 percent) convalescence rating following right knee surgery effective from January 29, 2010, to March 1, 2010.  In her June 2010 notice of disagreement, the Veteran initiated an appeal of the effective dates for the temporary total convalescence rating, requesting that it be extended through May 2010.  An October 2010 rating decision extended the temporary total convalescent rating through May 31, 2010 (indicating this was a complete grant of this benefit sought).  She has not expressed disagreement with that decision, and the matter of the effective dates for the convalescence rating is not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2012 statement (submitted in lieu of a VA Form 646), the Veteran's representative noted that the Veteran had reported right knee instability and restricted range of motion, and requested a new VA examination.  An April 2014 brief by the Veteran's representative also requested a remand for a contemporaneous examination, asserting the available evidence is too old to adequately evaluate the Veteran's right knee disability.  The most recent VA examination to evaluate the right knee disability was in December 2010 (approximately 3 1/2 years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to ascertain the current severity of the disability is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for her right knee disability from February 2013 to the present (to specifically include treatment at the North Texas Health Care System).

2. Thereafter, the AOJ should arrange for an orthopedic evaluation of the Veteran to assess the current severity of her service-connected right knee disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the disability at issue.  All clinical findings should be reported in detail. The findings must include complete range of motion studies (to include any limitations due to pain); notation whether there is arthritis in the knee, and specific findings as to whether there is subluxation or instability and, if so, the degree of such. 

The examiner should explain the rationale for any opinions.

3. The RO should then review the entire record and readjudicate the issue of entitlement to a rating in excess of 10 percent for iliotibial band syndrome of the right knee prior to January 29, 2010, and from June 1, 2010.  If it remains denied, the RO should issue an appropriate SSOC, and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

